DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polkinghorne et al. (US 2007/0255378) in view Richter et al. (US 4,281,668) and Vachon (US 5,861,023).
Claim 1:    Polkinghorne et al. provides a method of forming a coating (310) on an implantable medical electrical lead having an insulative lead body (104) and an electrode (208A,208B1208C,208D) disposed on the insulative lead body (paragraph [0027]), the method comprising: forming a coating that includes at least a portion of pores of a nonwoven fibrous matrix (paragraphs [0029-0030]) ; but fails to disclose disposing a hydrogel comprising at least one polyethylene glycol containing polymer, such that the hydrogel continuously extends from a first surface to an opposite second surface of the nonwoven fibrous matrix; and curing the hydrogel to the nonwoven fibrous matrix to form a cross-linked hydrophilic coating.

It would have been obvious to use the coating taught by Richter et al. on the matrix of Polkinghorne et al. in order to improve the compatibility and reduce friction of the implantable electrode (Richter et al.: Col. 2 lines 33-36).
Richter et al. fails to explicitly disclose that the glycol containing polymer is a polyethylene glycol containing polymer.
However, Vachon teaches utilizing a hydrogel that includes a polyethylene glycol containing polymer to coat an electrode (Col. 4 lines 30-34).
Therefore, it would have been obvious to substitute the polyethylene glycol containing polymer as taught by Vachon for the glycol containing polymer provided by Richter et al. since they are both known in the art to be used in implantable devices.
Further, it would have been obvious to substitute the polyethylene glycol containing polymer as taught by Vachon for the glycol containing polymer provided by Richter et al. because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Claims 2-3: Richter et al. teaches the hydrogel is cured using benzoyl peroxide (Col. 2 lines 48-61). The examiner takes OFFICIAL NOTICE that the hydrogel being cured using one of a thermoinitiator and a photoinitiator curing initiator is known in the art and is an obvious variant. Therefore one having ordinary skill in the art would recognize these options.
Claim 4: Polkinghorne et al. provides forming the nonwoven fibrous matrix by using one of an electrospinning process and a melt blowing process (Paragraph [0029]).
Claim 5: Polkinghorne et al. provides plasma treating the nonwoven fibrous matrix prior to applying the hydrogel to the nonwoven fibrous matrix (Paragraph [0028]).
Claim 7: Polkinghorne et al. as modified by Richter et al. provides disposing the cross-linked hydrophilic coating onto the electrode (Polkinghorne et al. (paragraph [0027]; Richter Col. 2 lines 28-61).
Claim 8: Polkinghorne et al. as modified by Richter et al./Vachon fails to explicitly disclose disposing the cross-linked hydrophilic coating onto the electrode before the electrode is assembled onto the implantable medical electrical lead.
However, Polkinghorne et al. as modified by Richter et al./Vachon discloses the claimed invention except for disposing the cross-linked hydrophilic coating onto the electrode before the electrode is assembled onto the implantable medical electrical lead.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the cross-linked hydrophilic coating onto the electrode before the electrode is assembled onto the implantable medical electrical lead, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 9: Polkinghorne et al. as modified by Richter provides disposing within at least a portion of pores of a nonwoven fibrous matrix the hydrogel such that the hydrogel covers at least a portion of the surfaces of fibers of the nonwoven fibrous matrix (applying the hydrogel of Richter/Vachon to the matrix of Polkinghorne et al. as shown in claim 1 above).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polkinghorne et al. (US 2007/0255378) in view Richter et al. (US 4,281,668), Vachon (US 5,861,023) and Jiang et al. (US 2008/0071338).
Claim 6: Polkinghorne et al. as modified by Richter et al. fails to explicitly disclose disposing the hydrogel within at least a portion of the pores by one of dip coating, roll coating, spray coating, drop coating, and flow coating.
However, Jiang et al. teaches dip coating an electrode with Polyethylene glycol (Paragraphs [0038-0039]).
Therefore, it would have been obvious to apply the polyethylene glycol provided by Richter et al./Vachon to the electrode provided by Polkinghorne et al. with the dip coating method as taught by Jiang et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polkinghorne et al. (US 2007/0255378) in view Richter et al. (US 4,281,668) and Jiang et al. (US 2008/0071338).
Claim 10: Polkinghorne et al. provides a method of forming a coating on an implantable medical electrical device (abstract), the method comprising: applying a nonwoven fibrous matrix disposed over at least a portion of the implantable medical electrical device (310; abstract; paragraphs 0029-0030], but fails to disclose applying a hydrogel solution comprising a hydrogel within at least a portion of pores of the nonwoven fibrous matrix such that the hydrogel continuously extends from a first surface to an opposite second surface of the nonwoven fibrous matrix; and curing the hydrogel to form the cross-linked hydrophilic coating extending from the first surface to the second surface.
However, Richter teaches applying a hydrogel solution comprising a hydrogel (Col. 2 lines 48-61), within at least a portion of pores of a microporous surface such that the hydrogel continuously extends from a first surface to an opposite second surface of the microporous surface; and curing the hydrogel to form a cross-linked hydrophilic coating extending from the first surface to the second surface (Col. 2 lines 28-61).
 It would have been obvious to use the coating taught by Richter et al. on the matrix of Polkinghorne et al. in order to improve the compatibility and reduce friction of the implantable electrode (Richter et al.: Col. 2 lines 33-36); but fails to disclose the hydrogel comprises at least one polyethylene glycol containing polymer.
However, Jiang et al. teaches a hydrogel comprises at least one polyethylene glycol containing polymer (Paragraph [0033, 0038-0039]).
Therefore, it would have been obvious to substitute the polyethylene glycol containing polymer as taught by Jiang et al. for the glycol containing polymer provided by Richter et al. since they are both known in the art to be used in implantable devices.
Further, it would have been obvious to substitute the polyethylene glycol containing polymer as taught by Jiang et al. for the glycol containing polymer provided by Richter et al. because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).  
Claim 11: Richter teaches the method further including producing the hydrogel solution and producing the hydrogel solution comprises dissolving the hydrogel in a solvent (Col. 2 lines 28-61); Jiang et al. teaches a hydrogel comprises at least one polyethylene glycol containing polymer and producing the hydrogel solution and producing the hydrogel solution comprises dissolving the hydrogel in a solvent (Paragraph [0033, 0038-0039]).
Claim 12: Jiang et al. teaches the solvent includes isopropyl alcohol (paragraph [0033]).
Claim 13: Richter teaches the hydrogel solution includes from 1.5 wt.% to 5 wt.% of the at least one polyethylene glycol containing polymer (Col. 2 lines 55-61 teaches using 5%wt glycol dimethacrylate, Jiang teaches polyethylene glycol).
Claims 14-15: Richter et al. teaches the hydrogel is cured using benzoyl peroxide (Col. 2 lines 48-61). The examiner takes OFFICIAL NOTICE that the hydrogel being cured using one of a thermoinitiator and a photoinitiator curing initiator is known in the art and is an obvious variant. Therefore one having ordinary skill in the art would recognize these options.
Claim 16: Polkinghorne et al. provides forming the nonwoven fibrous matrix by using one of an electrospinning process and a melt blowing process (Paragraph [0029]).
Claim 17: Polkinghorne et al. provides forming the nonwoven fibrous matrix uses the electrospinning process (paragraph [0029]).
Claim 18: Polkinghorne et al. provides plasma treating the nonwoven fibrous matrix prior to applying the hydrogel to the nonwoven fibrous matrix (Paragraph [0028]).
Claim 19: Jiang et al. teaches  applying the hydrogel solution comprises at least one selected from the group consisting of: dip coating, roll coating, spray coating, drop coating, and flow coating (paragraphs [0033]).
Claim 20: Polkinghorne et al. as modified by Richter provides the implantable medical electrical device comprises an insulative lead body (104) and an electrode (208A,208B,208C,208D) disposed on the insulative lead body, the nonwoven fibrous matrix disposed onto at least the electrode (paragraph [0027]).
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. Each of the applicant’s arguments are set forth below in italics, followed by the examiner’s response.
Since the reasoning provided to combine Richter with Polkinghorne included reducing the friction of the implantable electrode, this cannot be the rationale for combining Vachon with Richter. Thus, the remaining reason to combine is substituting the polyethylene glycol containing polymer in Vachon to utilize a hydrogel that includes at least one polyethylene glycol containing polymer. This is merely a conclusory statement providing no reasoning as to why one skilled in the art would have found it obvious to combine Vachon with Richter.
Since utilizing a glycol containing polymer and a polyethylene glycol containing polymer are both known in the art to be used in implantable devices it would be obvious to one of ordinary skill in the art to substitute one for the other.

In rejecting claim 11, now partially incorporated into claim 10, the Office Action admits that neither Polkinghorne nor Richter disclose that the hydrogel includes at least one polyethylene glycol containing polymer and relies on Jiang for this disclosure. However, the Office Action merely provides the same conclusory statement to support combining Jiang with Richter as provided to support combining Vachon with Richter (Office Action, p. 7) in reference to claim 1.
Since utilizing a glycol containing polymer and a polyethylene glycol containing polymer are both known in the art to be used in implantable devices it would be obvious to one of ordinary skill in the art to substitute one for the other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/26/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726